Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 8/4/20, is a continuation of 15794774, filed 10/26/2017. 15794774 is a continuation of PCT/US2016/030317, filed 04/29/2016.  PCT/US2016/030317 Claims Priority from Provisional Application 62154699, filed 04/29/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62155451, filed 04/30/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62158469, filed 05/07/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62192940, filed 07/15/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62192944, filed 07/15/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62252085, filed 11/06/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62252916, filed 11/09/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62265658, filed 12/10/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62265663, filed 12/10/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62265696, filed 12/10/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62265774, filed 12/10/2015; PCT/US2016/030317 Claims Priority from Provisional Application 62323572, filed 04/15/2016; PCT/US2016/030317 Claims Priority from Provisional Application 62323576, filed 04/15/2016. 

Status of Claims and Response to Restriction Requirement
Claims 1-17 are currently pending. Applicant’s election of breast cancer; and aromasin (exemestane) as the single drug that the cancer is resistant to in the reply filed on 7/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The elected species are encompassed by claims 1-13 and 15-17. The restriction is made final.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/22.
Claims 1-13 and 15-17 were examined and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowadski et. al., US 20150211074 A1 (publ. 7/30/2015, filed on 1/27/2015, U.S. provisional application filed on 1/27/2014), in view of Lyttle et. al., US 20110124617 A1 (publ. 5/26/2011, cited in the IDS).
The claims are drawn to a method of inhibiting tumor growth or producing tumor regression in the elected mutant estrogen receptor alpha positive cancer comprising administering to a subject in need thereof a therapeutically effective amount of RAD1901, wherein the subject has a mutant estrogen receptor alpha positive cancer that is resistant to the elected aromatase inhibitor, aromasin, also known as exemestane.
Sowadski teaches a method of identifying a treatment regimen for a patient diagnosed with cancer, comprising the use of an algorithm to identify a mutation in a kinase, determining if the mutation is activating or resistance mutation, as well as predicting if a patient will develop resistance to a therapy (title & abstract; para [0002]). Sowadski teaches a specific embodiment for determining risk for developing resistance to a therapeutic agent in an ER+ breast cancer patient (para [0010], [0071]). Sowadski teaches another limitation wherein the patient has a point mutation in the ESR1 receptor, particularly, Y537, and Y537S (para [0011], [0072]). Sowadski teaches another embodiment wherein a patient with ER+ breast cancer has a ESR1 mutation, Y537S, and has developed resistance to aromatase inhibitors (para [0127]). ESR1 and ERα are interchangeable, as evidenced by Applicants’ specification (para [0085]). Sowadski further teaches treatment of a patient comprising providing a first form of therapy, an aromatase inhibitor, and providing a second therapeutic agent, which is a non-aromatase inhibitor chemotherapeutic drug (para [0013], [0074]). Treatment of metastatic cancer is also taught (para [0003], [0018], [0065-0066]).  
Sowadski doesn’t teach treatment with RAD1901, or specifically resistance to exemestane.
Lyttle teaches combination therapies for treating breast cancer comprising administering to a subject in need thereof a compound of formula I or a pharmaceutically acceptable salt thereof, and an anti-estrogenic agent, which includes an aromatase inhibitor (title & abstract; para [0007-0008]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Pharmaceutically acceptable salts of formula I are taught to include acid addition salts such as hydrochloride, as well as multiprotic salts of the acid addition salts (para [0074]). Lyttle teaches that although aromatase inhibitors have become common for treating ER-dependent breast cancers, they are associated with side effects including bone loss, increased bone fractures, osteoporosis, and vasomotor disturbances (para [0003], [0057]). Lyttle teaches an embodiment wherein the compound of formula I is administered in combination with exemestane (para [0011], [0013]). Lyttle further teaches the combination therapy allows for a sub-therapeutic dose of the anti-estrogenic agent (para [0063]), that the combination of compound of formula I and an aromatase inhibitor improves treatment outcomes (para [0071]), as well as effectively treats vasomotor disturbances and osteoporosis risks associated with an aromatase inhibitor (para [0060], [0072-0073]). Lyttle teaches administering an effective amount of compound of formula I, which ranges from about 0.01-500 mg/day (para [0076]), which overlaps with the dosage ranges recited by instant claims 11 & 16-17. Lyttle exemplifies treatment of a post-menopausal woman with breast cancer (para [0130]). “Treating” is taught to include ameliorating the symptoms of, reducing the incidence of, reducing the pathogenesis of, and/or facilitating the recovery from the condition (para [0061]). 
It would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claims, to have treated a subject having a ERalpha mutant positive breast cancer comprising administering to the subject RAD1901 and the aromatase inhibitor, exemestane, wherein the subject has developed resistance to exemestane, in consideration of the teachings of Sowadski and Lyttle. Sowadski teaches treating a patient having an ERalpha positive breast cancer, particularly a patient having a Y537S mutation, wherein the patient has developed resistance to aromatase inhibitors comprising providing a combination regiment of an aromatase inhibitor and a second, non-aromatase chemotherapeutic agent. Lyttle teaches treating breast cancer comprising administering a combination of a compound of formula I (RAD1901) and an aromatase inhibitor such as exemestane, wherein the combination therapy improves efficacy, allows for a lower dose of aromatase inhibitor, and reduces side effects associated with the aromatase inhibitor. A person of ordinary skill in the art would have been motivated to have treated a subject having an ERalpha mutant breast cancer, having a Y537S mutation, wherein the subject has developed resistance to an aromatase inhibitor such as exemestane, comprising administering an effective amount of RAD1901 with exemestane, for the advantages taught by Lyttle, e.g., improving treatment efficacy and reducing side effects, and have had a reasonable expectation of success. Lyttle teaches RAD1901 in the form of acid addition salts, such as hydrochloride, as well as multiprotic salts of acid addition salts; as such, it would have been prima facie obvious to have administered RAD1901 in the form of the dihydrochloride salt, as recited by instant claim 12. As treating is defined by Lyttle to include ameliorating the symptoms of, reducing the incidence of, reducing the pathogenesis of, and/or facilitating the recovery from the condition, it would have been reasonably expected by a person of ordinary skill in the art that treatment of a subject having a mutant estrogen receptor alpha positive cancer comprising administering the combination of RAD1901 and an aromatase inhibitor would have inhibited tumor growth or induced tumor regression, as claimed. 
It would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claims to have applied the claimed method to treat a subject having osteoporosis or a high risk of osteoporosis, as recited by instant claim 8, because Lyttle teaches the combination of a compound of formula I and an aromatase inhibitor, such as exemestane, treats and reduces the side effects associated with aromatase inhibitors, such as osteoporosis. It further would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claims to have applied the claimed method to treat a post-menopausal woman who had relapsed or progressed after previous treatment with an aromatase inhibitor as recited by instant claim 10, because Sowadski teaches treating a patient with ER+ breast cancer has a ESR1 mutation, Y537S, who has developed resistance to aromatase inhibitors, comprising administering a combination of an aromatase inhibitor with a non-aromatase chemotherapy agent, while Lyttle teaches the combination of a compound of formula I and an aromatase inhibitor can enhance efficacy. One of ordinary skill in the art would have had a reasonable expectation that the combination of RAD1901 and an aromatase inhibitor to which the breast cancer patient has developed resistance, exemestane, would have resulted in improved efficacy towards the cancer, in consideration of the teachings of Sowadski and Lyttle. 
Regarding the limitation of instant claim 7, “wherein the ratio of the concentration of RAD1901 or a salt or solvate thereof in the tumor to the concentration of RAD1901 or a salt or solvate thereof in plasma (T/P) following administration is at least about 15”, it would have been prima facie obvious to have treated a subject having an estrogen receptor alpha mutant cancer, in particular the ER-alpha mutant, Y537S, breast cancer, comprising administering RAD1901 for the reasons as discussed previously. Therefore, it would have been prima facie obvious that by administering the same drug to the same patient population, the result of treatment would have been the same as recited by instant claim 7. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowadski et. al., US 20150211074 A1 (publ. 7/30/2015, filed on 1/27/2015, U.S. provisional application filed on 1/27/2014), in view of Lyttle et. al., US 20110124617 A1 (publ. 5/26/2011, cited in the IDS) as applied to claims 1-8, 10-13, and 15-17 above, and further in view of Nielsen et. al., WO 2008145125 A1 (publ. 12/4/2008).
The claims are drawn to a method of inhibiting tumor growth or producing tumor regression in the elected mutant estrogen receptor alpha positive cancer comprising administering to a subject in need thereof a therapeutically effective amount of RAD1901, wherein the subject has a mutant estrogen receptor alpha positive cancer, wherein the subject is a pre-menopausal woman.
Sowadski and Lyttle teach as discussed previously, however, treatment of a pre-menopausal woman is not explicitly taught.
Nielsen teaches amplification or deletion of the ESR1 gene of a breast cancer patient increases the likelihood the patient will be non-responsive to a hormone therapy, but will still benefit from alternative chemotherapy treatments (title & abstract; para [0001], [0025], [0027]). Breast cancer patients with ESR1 deletions and/or amplifications include pre-menopausal patients (Ex. 5, para [0145-0148], & Table 7). 
It would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claims to have applied the claimed method of treatment to a breast cancer patient, having an estrogen receptor alpha mutation and being pre-menopausal, in consideration of Sowadski, Lyttle, and Nielsen. Sowadski teaches treating a patient having an ESR+ positive breast cancer, wherein the patient has developed resistance to aromatase inhibitors comprising providing a combination regiment of an aromatase inhibitor and a second, non-aromatase chemotherapeutic agent, while Lyttle teaches the combination of a compound of formula I with an aromatase inhibitor increases efficacy towards breast cancer as well as reduces side effects. As such, it would have been prima facie obvious to have administered the combination of a compound of formula I and an aromatase inhibitor to a breast cancer patient having an ESR1 mutation, with the reasonable expectation that the combination therapy would increase efficacy against the breast cancer. Since Nielsen teaches premenopausal breast cancer patients comprise the breast cancer patient population having ESR1 gene amplifications or deletions, one of ordinary skill in the art would have found it prima facie obvious to have applied the claimed method to treat a premenopausal breast cancer patient with an ESR1, i.e., estrogen receptor alpha gene mutation, with the reasonable expectation that efficacy would have been increased.

Information Disclosure Statement
The IDS filed on 4/25/22 has been considered. 


Conclusion
Claims 1-13 and 15-17 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627